DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	With regard to independent claim 1 (and similarly claims 8 and 15), the closest found prior art, Altay (US PG Pub. No. 2020/0267623), teaches the ability of first and second gateways with the help of a controller to map inner tunnels to an outer tunnel (please see paragraphs [0092], [0093] and [0095]). Specifically, said outer tunnel could be an IPsec tunnel (please see paragraph [0101]). Figure 5 of the prior art for example shows said outer tunnel containing plurality of inner tunnels. Therefore the cited portion(s) of the prior art address the claimed features of “configuring a plurality of VPN tunnels” between the “gateway” and “remote gateway” as well as “configuring an IPsec VPN tunnel”. The prior art does not clearly show a correlation between each inner tunnel and an interface per gateway, let alone the claim limitation of “receiving, by a gateway, configuration data from a control plane; based on the configuration data, configuring on the gateway a bonded virtual tunnel interface (“bonded VTI”) having a plurality of slave virtual tunnel interfaces (“slave VTIs”)”. Another relevant prior art, Ethier (US PG Pub. No. 2019/0215385), is directed to establishing bonded paths between elements (please see Figure 4, paragraph [0069], bonded path 285 established between RSMDR 210 and RSMDR 290). The prior art (i.e. Ethier), does not teach receiving said configuration data” from “a control plane” and configuring on a device a bonded virtual tunnel interface based on the “configuration data” as claimed in the respective independent claims.
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 8 and 15) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474